COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-280-CV
  
  
  
IN 
THE INTEREST OF D.M.T., A CHILD
  
  
----------
 
FROM 
THE 325TH DISTRICT COURT OF TARRANT COUNTY
 
----------
 
MEMORANDUM OPINION1 AND JUDGMENT
------------
        On 
November 16, 2004, we notified appellant, in accordance with rule of appellate 
procedure 42.3(c), that we would dismiss this appeal unless the $125 filing fee 
was paid. Tex. R. App. P. 42.3(c). 
Appellant has not paid the $125 filing fee. See Tex. R. App. P. 5, 12.1(b).
        Because 
appellant has failed to comply with a requirement of the rules of appellate 
procedure and the Texas Supreme Court's order of July 21, 1998,2 
we dismiss the appeal. See Tex. R. 
App. P. 42.3(c), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue. See Tex. R. App. P. 5.
  
 
                                                                  PER 
CURIAM

 
  
PANEL 
D: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED: 
December 23, 2004

NOTES
 
1.  
See Tex. R. App. P. 47.4.
 
2.  
July 21, 1998 “Order Regarding Fees Charged in Civil Cases in the Supreme 
Court and the Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).